Iannazzo v Iannazzo (2021 NY Slip Op 04851)





Iannazzo v Iannazzo


2021 NY Slip Op 04851


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


567 CA 20-01083

[*1]JOSEPH IANNAZZO, PLAINTIFF-RESPONDENT,
vELIZABETH IANNAZZO, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


SHELBY, BAKSHI & WHITE, WILLIAMSVILLE (JUSTIN S. WHITE OF COUNSEL), FOR DEFENDANT-APPELLANT.
KAMAN BERLOVE MARAFIOTI JACOBSTEIN & GOLDMAN, LLP, ROCHESTER (GARY MULDOON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mary L. Slisz, J.), entered June 18, 2020 in a divorce action. The order denied the motion of defendant seeking, among other things, attorney's fees. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Iannazzo v Iannazzo ([appeal No. 2] — AD3d — [Aug. 26, 2021] [4th Dept 2021]).
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court